     Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

PERSONALIZED MEDIA
COMMUNICATIONS, LLC
                                      Civil Action No. 1:20-cv-3708-GHW
      Plaintiff,

v.

NETFLIX, INC.

     Defendant.

      MEMORANDUM OF LAW IN SUPPORT OF PMC’S OPPOSITION TO
      NETFLIX, INC.’S MOTION FOR JUDGMENT ON THE PLEADINGS
             REGARDING THE ’217, ’344, AND ’528 PATENTS
              Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 2 of 37




                                                      TABLE OF CONTENTS

INTRODUCTION ....................................................................... Error! Bookmark not defined.
   I.           The Alice Framework in the Rule 12 Context. ................................................................. 2

         a.        Alice - Step One ............................................................................................................ 2

         b.        Alice - Step Two ............................................................................................................ 7

         c. Burden of Proof ................................................................................................................ 8

   II.          Netflix’s Use of Incomplete, Cherry-Picked Claims Warrants Denial of Its Motion .... 11

   III.         Netflix Is Not Entitled To Judgment On The Pleadings As To The ’344 Patent ........... 11

         a.        Alice - Step One .......................................................................................................... 12

         b.        Alice - Step Two .......................................................................................................... 16

              A. Dependent Claim 2 is Equally Eligible ...................................................................... 18

   IV.          Netflix Is Not Entitled To Judgment On The Pleadings As To The ’528 ...................... 19

         a.        Alice – Step One ......................................................................................................... 19

         b.        Alice – Step Two ......................................................................................................... 23

              A. The Dependent Claims Are Equally Eligible ............................................................. 24

   V.           Netflix Is Not Entitled To Judgment On The Pleadings As To The ’217 Patent ........... 25

         a.        Alice – Step One ......................................................................................................... 25

         b.        Alice – Step Two ......................................................................................................... 29

CONCLUSION ........................................................................................................................... 30




                                                                         i
           Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 3 of 37




                                              TABLE OF AUTHORITIES

Cases                                                                                                                       Page(s)

Aatrix Software, Inc. v. Green Shades Software, Inc.,
   882 F.3d 1121 (Fed. Cir. 2018)................................................................................................10

Aatrix Software, Inc. v. Green Shades Software, Inc.,
   890 F.3d 1354 (Fed. Cir. 2018)........................................................................................ passim

Alice Corp. Pty. v. CLS Bank Int’l,
    134 S. Ct. 2347 (2014) ..................................................................................................... passim

Automated Tracking Sols., LLC v. Coca-Cola Co.,
   723 F. App’x 989 (Fed. Cir. 2018) ..........................................................................................10

Bascom Glob. Internet Services, Inc. v. AT&T Mobility LLC,
   827 F.3d 1341 (Fed. Cir. 2016)............................................................................................7, 23

Berkheimer v. HP,
   881 F.3d 1360 (Fed. Cir. 2018)........................................................................................ passim

CardioNet, LLC v. InfoBionic, Inc,
   955 F.3d 1358 (Fed. Cir. 2020)......................................................................................3, 14, 15

Cellspin Soft, Inc. v. Fitbit, Inc.,
   927 F.3d 1306 (Fed. Cir. 2019)........................................................................................ passim

Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc.,
   880 F.3d 1356 (Fed. Cir. 2018)........................................................................................ passim

DDR Holdings, LLC v. Hotels.com, L.P.,
  773 F.3d 1245 (Fed. Cir. 2014)................................................................................................10

Enfish, LLC v. Microsoft Corp.,
   822 F.3d 1327 (Fed. Cir. 2016)........................................................................................ passim

Exergen Corp. v. Kaz USA, Inc.,
   No. 13-10628-RGS, 2015 WL 8082402 (D. Mass. Dec. 7, 2015).....................................11, 12

IBM v. Priceline Grp. Inc.,
   No. 15-137-LPS-CJB, 2016 U.S. Dist. LEXIS 18660 (D. Del. Feb. 16, 2016) ........................3

In Uniloc USA, Inc. v. LG Elecs. USA, Inc.,
    957 F.3d 1303 (Fed. Cir. 2020)........................................................................................ passim

Koninklijke KPN N.V. v. Gemalto M2M GmbH,
   942 F.3d 1143 (Fed. Cir. 2019)............................................................................................3, 15



                                                                  ii
            Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 4 of 37




McRO, Inc. v. Bandai Namco Games America Inc.,
  837 F.3d 1299 (Fed. Cir. 2016)..................................................................................................3

MyMail, Ltd. v. ooVoo, LLC,
  934 F.3d 1373 (Fed. Cir. 2019)..................................................................................................8

Nat. Alternatives Int’l, Inc. v. Creative Compounds,
   LLC, 918 F.3d 1338 (Fed. Cir. 2019) ..................................................................................9, 29

Personalized Media Commc’ns, LLC v. Amazon.com, Inc.,
   161 F. Supp. 3d 325 (D. Del. 2015) .........................................................................................14

Personalized Media Commc’ns, LLC v. Funai Elec. Co.,
   No. 2:16-cv-00105, 2017 WL 957719 (E.D. Tex. Feb. 22, 2017) ...........................................26

Personalized Media Commc’ns, LLC v. Samsung Elecs. Am., Inc.,
   No. 2:15-cv-1754, 2016 WL 9240544 (E.D. Tex. Sept. 21, 2016)..........................................26

Personalized Media Communic’ns, LLC v. Apple Inc.,
   No. 2:15-CV-1366, 2016 WL 5719701 (E.D. Tex. Sept. 13, 2016) ........................................22

RF Del., Inc. v. Pac. Keystone Techs., Inc.,
   326 F.3d 1255 (Fed. Cir. 2003)..........................................................................................11, 25

SRI Int’l, Inc. v. Cisco Sys., Inc.,
   930 F.3d 1295 (Fed. Cir. 2019)................................................................................3, 14, 15, 27

Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
   874 F.3d 1329 (Fed. Cir. 2017)..................................................................................................6

Ultramercial, Inc. v. Hulu, LLC,
    722 F.3d 1335 (Fed. Cir. 2013), vacated on other grounds, 134 S. Ct. 2870
    (2014) .........................................................................................................................................8

Visual Memory LLC v. NVIDA Corp.,
   867 F.3rd 1253 (Fed. Cir. 2017) ....................................................................................3, 10, 29




                                                                        iii
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 5 of 37




       PMC’s asserted patents cover groundbreaking innovations from the 1980s addressed to

multimedia signal processing techniques for the control of video displays and the coordination of

video content. In making its argument that these patents are ineligible, and that the question of

ineligibility can be answered in Netflix’s favor on the bare pleadings, Netflix disregards elements

of the claims at issue; ignores two separate federal court decisions finding PMC’s patents eligible,

including the ’217 at issue here; glides past the technological improvements that the claims

addressed; and glazes over almost entirely the fact-intensive question of whether the claimed

inventions were “routine and conventional” in 1981 or 1987 -- even ignoring, except buried in a

string citation, the Federal Circuit’s path-marking decision in Berkheimer v. HP, 881 F.3d 1360

(Fed. Cir. 2018), which was a focus of PMC’s pre-conference submission to this Court.

       Instead, Netflix does precisely what the Supreme Court and Federal Court have told

litigants not to do. It guts the claims in order to draw wildly inappropriate analogies in the hunt for

an “abstract” idea. On Step One of the eligibility inquiry, Netflix compares these control systems

patents to, for example, a lawyer’s updating a manual, skipping over pages in a child’s book, or a

museum’s posting a sign on an exhibit. But see Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347,

2354 (2014) (warning that an expansive concept of ineligible subject matter might “swallow all of

patent law,” because “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws

of nature, natural phenomena, or abstract ideas,” quoting Mayo Collaborative Servs. V.

Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)). Even a cursory review of the claims shows

that they are directed to specific technological improvements, including particular methods of

requesting processor operating instructions and then using those instructions to decode

individualized media (’344); specific methods of generating and using control signals associated

with television programming to detect and skip an incomplete television image (’528); and specific




                                                  1
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 6 of 37




methods of generating and receiving multiple subsets of media signals containing unique

identifiers used to combine multiple forms of media into a coordinated media presentation (’217).

       Step Two of the Alice test is fatal to Netflix’s Motion. Step Two asks “whether a claim

element or combination of elements is well-understood, routine and conventional to a skilled

artisan in the relevant field.” Berkheimer, 881 F.3d at 1368. Importantly, the non-conventional

nature of the claims are measured against the technology in existence on the patents’ priority dates.

Not only does Netflix ignore its factual burden to show that the claim elements in combination are

well-understood, routine, and conventional, but Netflix compares the individual claims to present-

day technology. PMC’s patents represented a sea change in enhanced video technology in 1980s,

which Netflix completely disregards in its application of Step Two.

       Netflix also ignores the standards applicable to the pleadings stage. Patent ineligibility is a

defense that Netflix bears the burden to plead and to prove by clear and convincing evidence. But

at this threshold stage, all of PMC’s factual allegations must be taken as true, with every inference

made in PMC’s favor. Since PMC has alleged that its patents describe inventive concepts that are

far from conventional in the 1980s, it is thus impossible for Netflix to meet its burden at the

pleadings stage. Assuming this Court even reaches Step Two, the appropriate thing to do is to deny

Netflix’s motion and defer resolution of these issues until summary judgment or trial, when the

Court can address them with the benefit of a full factual record. Netflix’s motion should be denied.

I.     The Alice Framework in the Rule 12 Context.

               a.      Alice - Step One

       Netflix’s motion elides many of the instructions laid down by the Federal Circuit

concerning Step One. The inquiry is “whether the claims . . . focus on a specific means or method

that improves the relevant technology or are instead directed to a result or effect that itself is the




                                                  2
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 7 of 37




abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco

Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Step One thus requires the Court to

determine whether each patented claim is directed to an “abstract idea,” i.e., an “idea of itself.”

See Alice, 134 S. Ct. at 2354. The question is not whether the claims merely “involve” or

“implicate” some abstract concept. Id. (“[A]n invention is not rendered ineligible for patent simply

because it involves an abstract concept.”). Instead, the inquiry is whether the claims provide a

specific improvement, regardless of whether the claims contain some abstract ideas. Visual

Memory LLC v. NVIDA Corp., 867 F.3rd 1253 (Fed. Cir. 2017) (“[T]the plain focus of the claims

is on an improvement to computer functionality itself….”).

       Despite what Netflix suggests, the Federal Circuit confirmed the Step One “specific

improvement” test several times in the past year alone. Contrast Mot. at 14 with e.g., CardioNet,

LLC v. InfoBionic, Inc, 955 F.3d 1358, 1370 (Fed. Cir. 2020) (“We held under Alice step one that

the [eligible] claims were directed to a specific asserted improvement…”); SRI Int’l, Inc. v. Cisco

Sys., Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019) (“Instead, the [eligible] claims are directed to an

improvement in computer network technology.”); Koninklijke KPN N.V. v. Gemalto M2M GmbH,

942 F.3d 1143, 1153 (Fed. Cir. 2019) (“[C]laims are not directed to an abstract idea because they

sufficiently capture the specific asserted improvement…”).

       Since “all inventions at some level embody . . . abstract ideas,” every invention can be

described at such a high level of abstraction in order to manufacture a seemingly ineligible claim,

as Netflix has attempted here. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir.

2016) (“However, describing the claims at such a high level of abstraction and untethered from

the language of the claims all but ensures that the exceptions to § 101 swallow the rule.”); see also

IBM v. Priceline Grp. Inc., No. 15-137-LPS-CJB, 2016 U.S. Dist. LEXIS 18660, *20-21, *50-51




                                                 3
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 8 of 37




(D. Del. Feb. 16, 2016) (denying motion to dismiss because, inter alia, “Defendants’ articulation

does not capture the true character of the [claims]” and is “an overly broad assertion as to what is

. . . at the heart of the patent’s claims”). It is imperative to consider the actual claim language and

describe the invention at the correct level of abstraction in order to properly consider the specific

solutions contained in the claims.

       Recent Federal Circuit cases require courts to look beyond oversimplifications and to the

claim’s specific way of performing an alleged abstract concept. For example, in Core Wireless

Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the court analyzed two

patents involving display interfaces providing “[a]n application summary window” to display “a

limited list of common functions and commonly accessed stored data which itself can be reached

directly from the main menu listing some or all applications.” Id. The defendant pushed a gross

simplification of the patent: the abstract idea of an index providing a summary of information. Id.

at 1361. The court began its analysis with the reminder that “at step one, we must articulate what

the claims are directed to with enough specificity to ensure the step one inquiry is meaningful.” Id.

In turn, the court rejected the defendant’s oversimplification and recognized that even though the

claims involved “the generic idea of summarizing information,” they were “directed to a particular

manner of summarizing and presenting information,” and were thus a sufficiently “specific

improvement over prior systems” Id. at 1362-63.

       The “summary window” claims met the “particular manner” requirement purely because

the claims stated, “an application summary that can be reached directly from the menu,” “each of

the data in the list being selectable to launch the respective application and enable the selected data

to be seen within the respective application,” and that the summary window “is displayed while

the one or more applications are in an un-launched state” Id. The court reasoned those simple




                                                  4
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 9 of 37




“limitations disclose a specific manner of displaying a limited set of information to the user, rather

than using conventional user interface methods to display a generic index on a computer.”

       Similarly, the Federal Circuit has further clarified the “improvement over prior systems”

standard and explained a claim is not unacceptably abstract merely because it involves a prior art

technology or because the specific technological improvement is untethered to physical hardware.

In Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303 (Fed. Cir. 2020), LG challenged a

Bluetooth-related invention as abstract. Id. at 1305. Notably, while the invention was created for

use in Bluetooth, the claim language was far broader. The representative claim stated: “A primary

station for use in a communications system comprising at least one secondary station, wherein

means are provided for broadcasting a series of inquiry messages, each in the form of a plurality

of predetermined data fields arranged according to a first communications protocol, and for adding

to each inquiry message prior to transmission an additional data field for polling at least one

secondary station.” Netflix argues here that eligible claims must (1) omit all results-oriented

language, (2) expressly identify the improvement in the claim language, (2) link the improvement

to non-conventional hardware, and (4) be devoid of prior art methods. Netflix’s argument runs

head first into the Federal Circuit’s decision in Uniloc.

       The court held the claims were sufficiently directed to an improvement in technology and

therefore not abstract. The court identified the additional data field in the inquiry message as an

improvement that resulted in the “reduction of latency experienced by parked secondary stations

in communication systems” because “[t]he additional data field enables a primary station to

simultaneously send inquiry messages and poll parked secondary stations.” Id. at 1307–08. The

claims “are directed to a patent-eligible improvement to computer functionality.” Id. at 1307.

       LG made all the same arguments raised now by Netflix and the court rejected each of them.




                                                  5
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 10 of 37




Like Netflix here, e.g. Mot. at 10, LG argued the claim language was “not sufficiently directed to

this purported improvement” of optimizing network capacity and reducing latency. Id. at 1308.

LG accused Uniloc of “‘using result-based functional language’ and generic Bluetooth

components. LG therefore contends that the district court correctly analogized to the abstract ‘data

manipulation’ claims we held ineligible in prior cases.” Id. The Federal Circuit wholly rejected

these arguments. Id. (“We do not agree.”). In doing so, the court expressly rejected the spin Netflix

places on Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329 (Fed. Cir. 2017).

Mot. at 8, 10. While some of Two-Way Media’s language could be broadly—and improperly—

read to bar claims for merely using certain “results-oriented” words, Uniloc cabined Two-Way

Media to cases in which claims only relied on “results-oriented” words and did not connect to the

alleged improvement. Id. at 1308 (“Two-Way Media argued that the claims solved data

transmission problems, including load management and bottlenecking, but the claimed method

was not directed to those improvements.”). Regardless of the language used, a claim is patent

eligible if there is an identifiable “improvement to functionality.”

       LG also argued—as Netflix does on page 29—that the identifiable improvement needed to

be expressly mentioned in the claim language itself. Here too, the Federal Circuit flatly rejected

this interpretation of prior cases, stating: “To the extent LG argues that the claims themselves must

expressly mention the reduced latency achieved by the claimed system, LG is in error. Claims need

not articulate the advantages of the claimed combinations to be eligible.” Id. at 1309.

       Finally, like Netflix, e.g. Mot. at 16 & 23, LG also contended that patent-eligible claims

could not be based on conventional communication systems and that the relevant technological

improvement needed to be defined by reference to novel physical components in the claim. Yet

again, the court succinctly rejected these positions, stating, “[t]he claimed invention’s




                                                  6
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 11 of 37




compatibility with conventional communication systems does not render it abstract. Nor does the

fact that the improvement is not defined by reference to ‘physical’ components. To hold otherwise

risks resurrecting a bright-line machine-or-transformation test, or creating a categorical ban on

software patents.” Id. (internal citations omitted).

       Ultimately, all of the issues raised by LG—and now Netflix—were irrelevant because the

claim included “a specific improvement in the functionality of the communication system itself,

namely the reduction of latency experienced by parked secondary stations.” Id. (emphasis added).

The court determined “[t]his is sufficient to pass muster under Alice step one.” Id.

               b.      Alice - Step Two

       Only if an invention is directed to an abstract idea under Step One does a court reach Step

Two, which is satisfied when the claim limitations “involve more than performance of well-

understood, routine, and conventional activities previously known to the industry.” Berkheimer,

881 F.3d at 1367. Individual claim elements or a combination of elements will render an abstract

idea patentable where they result in a “non-conventional and non-generic arrangement of known,

conventional pieces.” Bascom Glob. Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341,

1350 (Fed. Cir. 2016). In Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306 (Fed. Cir. 2019), the

Federal Circuit emphasized this, noting that even where a claim recited well-known technologies

(there, Bluetooth), the inventive combination of devices utilizing that technology satisfied Step

Two: “[E]ven assuming that Bluetooth was conventional at the time of these inventions,

implementing a well-known technique with particular devices in a specific combination, like the

two-device structure here, can be inventive.” Id. at 1318. The Court ultimately held the patents

“recite a specific, plausibly inventive way of arranging devices and using protocols rather than the

general idea of capturing, transferring, and publishing data.” Id. at 1319.




                                                  7
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 12 of 37




       But the ultimate question remains whether, in light of all the facts presented in the case,

the claimed invention is “well-understood, routing and conventional to a skilled artisan at the time

of the patent.” Berkheimer, 881 F.3d at 1369. The Federal Circuit emphasized the wide-ranging

factual nature of this inquiry, observing that it “goes beyond what was simply known in the prior

art,” because “the mere fact that something is disclosed in a piece of prior art, for example does

not mean it was well-understood, routine, or conventional,” and the court noted the inquiry “might

sometimes overlap with other “fact-intensive inquires like novelty.” Id. at 1368. Further the

Berkheimer stressed that the time frame a court is to consider is “at the time of the patent.” Id. at

1369. As the complaint alleges, and the evidence will show, PMC’s claims were not “routine” or

“conventional,” especially in 1981 or 1987, but rather were ahead of their time in demonstrating

the implementation of technologies that are now, decades later, commonplace.

               c.      Burden of Proof

       While it ignores the issue entirely in its brief, there is no question that the defense of patent

ineligibility is Netflix’s to plead and prove by clear and convincing evidence. See, e.g.,

Berkheimer, 881 F.3d at 1368; Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d

1354, 1356 (Fed. Cir. 2018). For purposes of a Rule 12(c) challenge, this means that the issue can

only be resolved in Netflix’s favor if the factual allegations, taken as true, prove Netflix’s defense

as a matter of law, and no other facts pertinent to the inquiry could be presented at summary

judgment or trial that would lead to an outcome in PMC’s favor. See, e.g., MyMail, Ltd. v. ooVoo,

LLC, 934 F.3d 1373, 1379 (Fed. Cir. 2019). PMC itself has no burden to establish eligibility.

       While eligibility is ultimately a question of law, Alice “is rife with underlying factual

issues.” Ultramercial, Inc. v. Hulu, LLC, 722 F.3d 1335, 1339 (Fed. Cir. 2013), vacated on other

grounds, 134 S. Ct. 2870 (2014); Berkheimer, 881 F.3d at 1368 (“the Supreme Court recognized




                                                  8
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 13 of 37




that in making the § 101 determination, the inquiry ‘might sometimes overlap’ with other fact-

intensive inquiries like novelty under § 102”). The Federal Circuit determined that the Step Two

conventionality inquiry is entirely factual. Aatrix, 882 F.3d at 1128 (“Whether the claim elements

or the claimed combination are well-understood, routine, conventional is a question of fact.”).

        Here, those Step Two fact issues would include at least the following: what was the state

of the art in 1981 or 1987 (the effective filing dates of the asserted patents) and what was well-

understood, routine, and conventional activity previously engaged in by persons of ordinary skill

in the art at the relevant time. On every Alice fact issue, this Court must take as true at the pleadings

stage every allegation made by PMC. Nat. Alternatives Int'l, Inc. v. Creative Compounds, LLC,

918 F.3d 1338, 1349 (Fed. Cir. 2019) (“Given that this is the pleading stage, we would have to

accept this statement as true even if it were just an allegation in the pleadings.”); Cellspin, 927

F.3d at 1319 (“Cellspin’s asserted claims do precisely that, at least based on the allegations we

must accept as true at this stage. In particular, they recite a specific plausibly inventive way of

arranging devices and using protocols rather than the general idea of capturing, transferring, and

publishing data.”). Moreover, the complaint is not the only source of facts that must be taken as

true. “The sources properly considered on a motion to dismiss” include “the complaint, the patent,

and materials subject to judicial notice.” Aatrix, 882 F.3d at 1128.

        Recognizing that the Federal Circuit has stated “patentees who adequately allege their

claims contain inventive concepts survive a § 101 eligibility analysis,” Netflix tries to ease its

uphill climb by loading up the word “adequately” with as many irrelevant requirements as Netflix

can find. Mot. at 6 (citing Aatrix, 882 F.3d at 1126-27).

        For the first “pleading characteristic,” Netflix slices up Step Two language from an opinion

laying out the Alice framework, despite the citation’s being unrelated to the factual adequacy of




                                                   9
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 14 of 37




pleadings that must be taken as true in a Rule 12 context. Mot. at 6. For the second “pleading

characteristic,” Netflix cites DDR Holdings, LLC v. Hotels.com, L.P. (a case that rejected a §101

challenge), despite its involving a post-judgment motion and said nothing about the sufficiency of

pleading stage allegations. See 773 F.3d 1245 (Fed. Cir. 2014). DDR also undercuts Netflix’s claim

that an inventive concept cannot exist in an invention that uses generic computer equipment.

Contrast Mot. at 6 with Visual Memory, 867 F.3d at 1262 (“Nor is the ’740 patent’s use of

conventional computer components, by itself, fatal to patent eligibility where the claims are

directed to an improvement in the functioning of a computer.”). For the fourth alleged

characteristic, Netflix cites Automated Tracking Sols., LLC v. Coca-Cola Co., 723 F. App’x 989,

995 (Fed. Cir. 2018) to suggest a Step Two inventive concept must be based on the pleadings. The

court made no such statement. Instead, in the next paragraph after Netflix’s citation, the court

looked to the patent specification itself. Id.

        While Netflix searches far and wide for a definition of “adequately allege,” Netflix ignores

the definition provided by the Aatrix Court itself. Just a paragraph below the language quoted by

Netflix, the Federal Circuit approved of a complaint that “describes the development of the

patented invention, including the problems present in prior art computerized form file creation. It

then presents specific allegations directed to improvements and problems solved by the Aatrix

patented inventions.” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1127

(Fed. Cir. 2018). The court also approved the low level of detail in the complaint, stating: “The

complaint alleges that the claimed software uses less memory, results in faster processing speed,

and reduces the risk of thrashing which makes the computer process forms more efficiently. These

allegations suggest that the claimed invention is directed to an improvement in the computer

technology itself…”. Id. at 1127.




                                                 10
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 15 of 37




II.    Netflix’s Use of Incomplete, Cherry-Picked Claims Warrants Denial of Its Motion

       Netflix’s motion should be denied because it has failed to establish that the 52 asserted

claims fail Alice. Instead, Netflix has cherry-picked four claims from the three asserted patents and

accorded them cursory treatment. Netflix asserts that these four claims are “representative” of the

others, but provides no analysis as to why the four are equivalent in scope with the other claims.

Netflix ignores the numerous material differences that exist among the claims.

       Because “each claim in a patent is presumptively different in scope,” RF Del., Inc. v. Pac.

Keystone Techs., Inc., 326 F.3d 1255, 1263 (Fed. Cir. 2003), it is Netflix (and not PMC) who must

explain why Netflix’s chosen claims are truly representative of all of the asserted claims. Netflix

failed to satisfy that burden. Netflix’s sweeping motion thus “amounts to an impermissible bypass

of the required claim-by-claim analysis. . . . Moreover, [Netflix’s] position runs counter to the

codified presumption that each claim of a patent (whether independent, dependent, or multiple

dependent form) shall be presumed valid independently of the validity of other claims.” Exergen

Corp. v. Kaz USA, Inc., No. 13-10628-RGS, 2015 WL 8082402, *5 (D. Mass. Dec. 7, 2015).

Whatever the merits of Netflix’s cursory treatment of the four challenged claims—and even more

superficial treatment of dependent claims—its Motion provides no basis to invalidate the rest.

III.   Netflix Is Not Entitled To Judgment On The Pleadings As To The ’344 Patent

       Netflix oversimplifies the ’344 invention—at Exh. A—and ignores claim language so that

it may argue ineligibility. The ’344 invention established a method of utilizing—and

overcoming—a receiver’s limited resources, such as memory, in order to allow for the provision

of an infinite number of programs selected specifically by a user. The ’344 invention is not merely

a software update, as Netflix would have this Court believe.

       Prior to the ’344 invention, receivers were limited to the functionality that existed at the




                                                 11
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 16 of 37




time of manufacture. This presented a significant problem for multimedia transmission networks

in the form of receivers with non-uniform software. Dkt. 1 at ¶16. More importantly for enhanced

video functionality, the static nature of the software and hardware limited a receiver’s ability to

engage with new video features and decode new media content. Id. The ’344 invention overcame

this significant technological limitation through a method that generates and sends a request for a

set of instructions via a network connection of a processor operating under the control of another

set of instructions. In response to the request, the set of instructions are transmitted to the receiver

station where they are received and executed to enable the receiver station to receive video media.

               a.      Alice - Step One

       Claim 1 of the ’344 contains an “improvement to functionality” and is thus not

impermissibly abstract. In fact, the ’344 invention’s contribution to functionality is so significant

that the functionality did not previously exist at all. “This is sufficient to pass muster under Alice

step one.” Uniloc, 957 F.3d at 1309.

       Like the identified improvements in the Uniloc patent that called for two messages in a

single transmission to maximize performance, the ’344 calls for each receiver to execute two

categories of operating instructions—one permanent and one upgradeable—so receivers could

maximize limited storage space and avoid being limited to the media content available when the

receiver was manufactured. Thus the ’344 invention ensured for the first time a receiver could

dynamically communicate with an external source to request signals necessary to access selectable

content, which amounts to “specific improvement in the functionality of the communication

system itself.” Uniloc, 957 F.3d at 1309; Dkt. 1 at ¶ 16. Netflix argues on pages 14-15 of its Motion

that the improvements must be stated in the claims themselves, but the Federal Circuit has rejected

that. Id. (“Claims need not articulate the advantages of the claimed combinations to be eligible.”).




                                                  12
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 17 of 37




       The ’344 invention is also akin to the eligible claims in Core Wireless. There, the court

addressed claim limitations stating: “an application summary that can be reached directly from the

menu,” “each of the data in the list being selectable to launch the respective application and enable

the selected data to be seen within the respective application,” and that the summary window “is

displayed while the one or more applications are in an un-launched state.” 880 F.3d at 1362. The

’344 also includes similarly detailed limitations: “reprogramming a receiver station that receives

television or radio programming,” “executing said first operating instructions at said processor

to perform a first function, said first operating instructions being different from permanent

operating instructions” “receiving second operating instructions different from both said

permanent operating instructions… in response to said step of promulgating said query”

“wherein said first and said second operating instructions do not include audio data, video data,

image data,” “performing a second function by executing said second operating instructions

[for] controlling reception of signals required to output a video programming transmission.”

’344 at 285:56-286:21 (emphases added). Like the claims in Core Wireless, the ’344’s “limitations

disclose a specific manner of [obtaining] a limited set of information [for] the user, rather than

using conventional [media transmission] methods to display a generic information on a computer.”

Id. Accordingly, the ’344’s claims “recite a specific improvement over prior systems” by creating

the ability for media display units to reprogram themselves with instructions that controlled video

output, something truly unheard of in the 1980s. Id. at 1363.

       Not surprisingly, Netflix insists the Court should ignore all the points that are harmful to

it, saying: “The results of the step one analysis are not impacted by the fact that PMC’s Complaint

identifies purported ‘[a]dvantages of the ’344 invention over prior art technologies.’” Mot. at 14.

Not only is that false, but the Federal Circuit has consistently directed courts applying Step One to




                                                 13
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 18 of 37




determine whether claims are sufficiently directed to an improvement in functionality. See, e.g.,

CardioNet, 955 F.3d at 1370 (“We held under Alice step one that the [eligible] claims were directed

to a specific asserted improvement…”); SRI Int'l, 930 F.3d at 1303 (“Instead, the [eligible] claims

are directed to an improvement in computer network technology.”).

       Netflix tries to dodge the ’344’s obvious improvement to functionality by recasting Claim

1 at such a high level of generality—“updating operating instructions”—to render it

unrecognizable. Netflix’s strategy is precisely the misapplication of Alice the Supreme Court

warned about. Alice, 134 S. Ct. at 2354 (if successful, it will “swallow all of patent law,” because

“[a]t some level, all inventions embody . . . or apply . . . abstract ideas”). Using this

overgeneralization, Netflix analogizes the ’344 to abstract human behavior. But the obvious

complexity of the ’344 results in a clunky analogy about Bates labels and subpoenas so convoluted

that Netflix is forced to front the analogy’s weakness and note it has been applied “more

granularly” than in other cases. Mot. at 13. Even if one were to entertain Netflix’s analogy, are

lawyers who look up rules of procedure while preparing subpoenas really concerned about

overcoming limited computer resource capacity set at the time of manufacture intended to send

and receive code related to displaying personalized media content? Netflix’s “updating operating

instructions” generalization and analogy are ultimately unpersuasive because they outright ignore

numerous claim elements, including (1) the receiver’s running both the original operating

instructions and upgradeable instructions, (2) the receiver’s initiating the process of receiving new

upgradeable instructions, (3) the upgradeable instructions’ lacking video and audio data, and (4)

the upgradeable instructions’ being used to control, receive, process, and output video signals.

       Netflix also offers a superficial comparison between the ’252 PMC patent in Personalized

Media Commc’ns, LLC v. Amazon.com, Inc., 161 F. Supp. 3d 325 (D. Del. 2015), a decision that




                                                 14
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 19 of 37




was issued before a number of the Federal Circuit’s decisions clarifying the standards applicable

to both Steps One and Two of the Alice inquiry, including Uniloc, Core Wireless, Cellspin,

CardioNet, SRI Int'l, Koninklijke KPN., Berkheimer, and Aatrix, and two other federal court

decisions upholding patents in the PMC portfolio.1

        Relying heavily on Amazon, Netflix suggests the ’344 must be abstract because there is

some overlap in language. But Netflix’s table does not help its case. Instead, the table makes the

differences between the two patents all the more obvious. For example, in row 3, the ’344 describes

a process of running two sets of operating instructions at once: one permanent and one

upgradeable. Row 3 then details the steps through which the upgradeable instructions are changed.

The ’252 has no analogous functionality. In Row 4, Netflix has placed an “n/a” in the ’252 column

while the ’344 column lays out how a device can “generat[e] a query” “comprising a request by

said receiver station for reprogramming.” And the last four rows show that the upgradeable

operating instructions in the ’344 are used to receive and display video programming while the

’252 only operating instructions are not used specifically for receiving video. In other words, the

flow of information—not limited to any particular type—in the ’252 is focused entirely on the

receiver station and only involves updates being sent to the receiver station (by an unnamed

source).That is not surprising given the ’252 was directed to the problem of standardizing the

operating system instructions on multiple networked devices, and how to ensure only the correct

software was installed on a given machine. In contrast, the ’344 is directed to an entirely different

type of receiver station operating in an entirely different system. The ’344 receiver station runs

two different types of instructions and on its own can request new upgradeable instructions so that

one station can decrypt and display additional media presentations. These are different patents with


1
 Netflix continues to omit that the summary affirmance of Amazon was without opinion under its local circuit Rule
36. It thus has no precedential value and is not binding on this Court. See CTAF Rule 36(a); CTAF Rule 32.1.


                                                       15
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 20 of 37




different functionality, different purposes, and different improvements over prior art.

       Netflix ignores the requirement that at Step One the Court is to consider the claim as a

whole. Enfish, 822 F.3d at 1335 (“B]ased on whether their character as a whole is directed to

excluded subject matter.”). Only by shutting its eyes to the totality of the claim limitations can

Netflix deny the ’344 marked a major improvement in the development of multimedia delivery.

“This is sufficient to pass muster under Alice step one.” Uniloc, 957 F.3d at 1309. Thus, the ’344’s

subject matter is patent eligible and the Court need not reach Step Two.

               b.      Alice - Step Two

       Netflix’s Step Two analysis not only incorrectly applies a present-day perspective to the

question of conventionality, but outright ignores the rule that at the pleadings stage this Court must

consider PMC’s allegations as true. Netflix makes a few broad statements about the state of the art

and simply concludes the ’344 was well-understood. But Netflix fails to explain that whether an

invention was well-understood or conventional must be determined as of the patent’s priority date.

Berkheimer, 881 F.3d at 1369 (“Whether something is well-understood, routine, and conventional

to a skilled artisan at the time of the patent is a factual determination.”) (emphasis added). Even

then, the mere disclosure of a technology in the prior art does not necessarily render it well-

understood, routine, and conventional. Id. Applying Step Two to the ’344 requires looking at what

was conventional about remote updates for video receivers in 1981. Netflix has not done that.

       Even if Netflix had properly applied the Step Two test, Netflix’s factual assertions would

still need to be ignored, given that Step Two is a fact issue and the Court must take as true all facts

in the complaint and patents. Aatrix, 882 F.3d at 1128 (“Whether the claim elements or the claimed

combination are well-understood, routine, conventional is a question of fact.”). Put simply, Netflix

has no record upon which to challenge Step Two.




                                                  16
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 21 of 37




       Conversely, there are facts disclosed in PMC’s complaint that would require the Court to

deny Netflix’s motion. Like the complaint in Cellspin, 927 F.3d 1306, PMC’s complaint has

sufficiently “alleged that its implementation of [remote updates to allow receivers to select and

display personalized media], was inventive.” Paragraph 16 of the complaint states:

       This invention was made in 1981 and represented a significant advance over what
       was conventional then. Conventional systems of 1981—typically a television and
       cable box—did not have the capacity for remote reprogramming. In contrast, the
       ’344 invention generates and sends a request for a set of instructions via a network
       connection of a processor operating under the control of another set of instructions.
       In response to the request, the set of instructions are transmitted to the receiver
       station where they are received and executed to enable the receiver station to
       receive video media.

PMC’s comparison of the invention to prior art is just as detailed as the complaint in Cellspin. The

complaint in this case even provided a list of advantages associated with the non-conventional

methods claimed in the ’344: “Advantages of the ’344 invention over prior technologies include,

but are not limited to: fully automated updates to receiver station software; extension of receiver

station operating life; standardization of receiver station software within a network; and the remote

addition of new features and capabilities to a receiver station.” Dkt. 1 at ¶ 16.

       The statements in the patent itself—which must also be taken as true—further support

rejecting Netflix’s position that the ’344 was well-understood, routine, and conventional. Aatrix,

882 F.3d at 1128 (recognizing facts interpreted in plaintiff’s favor at the pleading stage include

those in “the complaint, the patent, and materials subject to judicial notice”). The Federal Circuit

recently rejected an eligibility challenge on Step Two on summary judgment based on statements

in the patent specification. Berkheimer, 881 F.3d at 1370. In Berkheimer, the defendant challenged

the eligibility of a patent directed to a process of limiting redundancies in information entered into

a database. Id. While the court agreed the subject matter was abstract, it determined there was a

fact issue under Step Two precluding summary judgment. Id. The court noted: “the specification


                                                 17
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 22 of 37




states that storing object structures in the archive without substantial redundancy improves system

operating efficiency and reduces storage costs. It also states that known asset management systems

did not archive documents in this manner.” Id. By identifying a benefit of the invention and the

fact that the invention was not previously known, the patent created a fact issue on Step Two. Id.

       If the claims at issue in Berkheimer could not be held ineligible even on summary

judgment, the claims here cannot be invalidated on the bare pleadings. The ’344 states the

invention allows for a “for wide variation in individual station apparatus in order to provide

individual subscribers the widest range of information options at the least cost in terms of installed

equipment.” ’344 at 9:13-16. It further states that the invention creates flexibility for “expanding

the capacity of installed systems by means of transmitted software and for altering installed

systems in a modular fashion by adding or removing components.” Id. at 17-20. And these benefits

did not exist in prior art systems; they were invented precisely to “overcome … limitations of the

prior art.” Id. at 6:25-26. Indeed, it was unheard-of in the 1980s to have a media display unit that

could reprogram itself with operating instructions that controlled video output. As in Berkheimer,

the assertions in the patent itself prevents Netflix from satisfying Step Two.

                       A.      Dependent Claim 2 is Equally Eligible

       In a single paragraph, Netflix proclaims Dependent Claim 2 is abstract. Netflix’s

conclusory argument rests on the erroneous analysis of the ’344 independent claim. But dependent

Claim 2 is actually narrower than Claim 1, adding the following limitations: (i) “storing a data

record evidencing said step of processing or outputting” and (ii) “transferring said data record from

said receiver station data storage device to a data collection station in said external data network

through said data network connection.” Since Claim 1 is eligible under either Step One or Step

Two, the narrower Dependent Claim 2 is unquestionably eligible.




                                                 18
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 23 of 37




        Additionally, Netflix ignores the fact that in 1981, televisions and computers were separate

devices and that televisions had no capability of saving records of updates, let alone sending those

updates to an external device via the same data network connection that was used to request

reprogramming. Even if Netflix is correct on Step One, Dependent Claim 2 as an ordered

combination provides an inventive concept that was not well-understood, routine, or conventional

in 1981. PMC has alleged as much in the Complaint and the Patent. See, e.g., ’344 at 1:55-57

(“Today great potential exists for combining the capacity of broadcast communications media to

convey ideas with the capacity of computers to process and output user specific information.”).

IV.     Netflix Is Not Entitled To Judgment On The Pleadings As To The ’528

        The ’528 claims are addressed to a specific problem of processor-enabled television

receiver stations in a network. Exh. B. Stations have different processing capabilities, creating the

need for a process to handle situations in which a station does not have a generated video image

ready in time for presentation. To address this problem, claim 21 of the Patent teaches a “method

of controlling the display of television programming at a receiver station” by “determining the

absence of complete generated television image data by processing information at least one of

included in and received with said television signal” and “determining a location of subsequent

information for advancing to based on said step of determining the absence of complete generated

television image data” and ensuring the incomplete image data is not displayed. Claim 32 provides

a method for creating and transmitting the control signals receivers process to identify incomplete

video data. Prior to the ’528, television receiver stations were unable to skip over incomplete video

data, resulting in partial display, errors or glitches for users. Thus the ’528 represented a significant

advancement over conventional technology systems of that time. Dkt. 1 at ¶18.

                a.      Alice – Step One

        Yet again, Netflix tries to shoehorn this case into the Amazon decision. The only thing that


                                                   19
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 24 of 37




is similar between the ’528 claims and the ’587 in Amazon, however, is that they both involve

“missing information.” Netflix’s chart -- with its supposedly alike cells that have dramatically

different text and its section headers that cut across only a subset of columns -- illustrates as much.

Mot. at 19. But case after case makes clear that eligibility determinations require Netflix to engage

with the steps of the claim language, not a reconstructed overgeneralization. Enfish, 822 F.3d at

1337 (“However, describing the claims at such a high level of abstraction and untethered from the

language of the claims all but ensures that the exceptions to § 101 swallow the rule.”); Core

Wireless, 880 F.3d at 1361 (“[A]t step one, we must articulate what the claims are directed to with

enough specificity to ensure the step one inquiry is meaningful.”).

       Only through such overgeneralizations can Netflix claim the ’528 fails Step One. Netflix

summarizes two separate claims in the ’528 down to the process of skipping over missing

information, like skipping over repeating music on a scratched CD. Mot. at 21. Thus, according to

Netflix, the invention is abstract because skipping over something is abstract. But Netflix’s

overgeneralizations have jettisoned defining characteristics of the claims and therefore fail to

analogize to the crux of the ’528. If a record or CD is scratched, the playback will repeat, produce

a pop, or another effect. There is no detecting, preventing the output, or determining a subsequent

location to which to advance. The ’528 is not about automating jumping over the scratched portion

of a skipping CD, it is detecting—indeed, anticipating—a future “skip” before it even occurs and

ensuring the end user never knows it is there.

       Even if Netflix were correct that the invention can be reduced to “skipping over

information,” it would not automatically render the ’528 abstract. When the Federal Circuit

concluded in Enfish that certain claims directed to self-referential tables in databases were not

abstract, it explained that “the first step in the Alice inquiry in this case asks whether the focus of




                                                  20
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 25 of 37




the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential

table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which

computers are invoked merely as a tool.” 822 F.3d at 1335-36. Under Netflix’s reasoning, because

the Enfish claims related to a database, those claims were drawn to the abstract idea of organizing

data. Enfish rejected this approach, emphasizing instead that the claims were “directed to a specific

improvement to the way computers operate, embodied in the self-referential table.” Id. at 1336.

       Enfish also forecloses Netflix’s erroneous argument that any “intangible” invention is

automatically abstract. Mot. at 21. Enfish expressly rejected the notion that an improvement must

be defined by reference to “physical” components. Enfish, 822 F.3d at 1339. “To hold otherwise

risks resurrecting a bright-line machine-or-transformation test, or creating a categorical ban on

software patents.” Id. See also Uniloc, 957 F.3d at 1309 (reaffirming same). Moreover, Netflix’s

description of the invention as an intangible is inaccurate. While there are intangible aspects to the

invention, as a whole it requires numerous tangible components in order to function, including a

receiver station, a transmitter station, and a monitor.

       Ultimately, the Federal Circuit in the past several years has emphasized that claims

involving “the generic idea of” some action can still be sufficiently “specific improvement over

prior systems” if they are “directed to a particular manner of” taking that generic action. Core

Wireless, 880 F.3d at 1362-63. That is true of the ’528, which is directed to a “particular manner”

of detecting missing media information and skipping ahead to displayable information. For

example, claim 32 recites “transmitting from a transmitter station an information transmission

including a television signal” and “generating at least one control signal” to be sent with the

television signal to enable the receiver to “determine the absence of complete generated television

image data by processing” that control signal and in turn omit the portion of the signal with missing




                                                  21
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 26 of 37




media. Like the patent in Core Wireless, the ’528 “limitations disclose a specific manner of

[skipping and not] displaying a limited set of information to the user.” And PMC has expressly

alleged this specific manner “represented a significant advancement over conventional technology

systems of that time, which, as a non-limiting example, had no capability to skip the display of

incomplete video images.” Dkt. 1 at ¶18.

       The described claim language not only shows that the ’587 Patent in Amazon is a poor

analog, but that the better comparison to other PMC patents is to the ’635 in Personalized Media

Communic’ns, LLC v. Apple Inc., No. 2:15-CV-1366, 2016 WL 5719701, at *5 (E.D. Tex. Sept.

13, 2016), report and recommendation adopted, 215CV01366JRGRSP, 2016 WL 5475798 (E.D.

Tex. Sept. 29, 2016). There, the court “found that claim 1 [of the ’635] is directed to using a

‘control signal’ associated with ‘digital programming’ to ‘decrypt programming’ ‘based on’ the

‘control signal.’” Based on the claim language and the specification, the court determined “that

using a ‘control signal’ to control decryption improves the way in which ‘encrypted digital

programming’ is delivered,” and was thus “not directed to an abstract idea under step one….”

Similarly, the ’528 claims recite using a “control signal” associated with “television programming”

to detect and skip an “incomplete television image” “based on” the “control signal.” Like in the

’635 claims, “using a ‘control signal’ to control [detection of incomplete images] improves the

way in which ‘[television] programming’ is delivered,” and is thus “not directed to an abstract idea

under step one….” Id. Netflix addresses Apple only in one footnote, and there, admits that the ’528

“shares some elements” with a claim from yet another patent upheld in Apple: claim 39 from the

’649. Its only response is to say that the claim “relates to a method for controlling how processing

is distributed within a multiprocessor architecture.” Mot. at 21 n.4. But that is not what the Apple

court said; instead, that court held that because the ’649 “describes a technological method of




                                                22
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 27 of 37




remotely controlling how signal processing works in a receiving device,” it was not “directed to”

an abstract concept. The same logic would apply to the ’528, if not more so.

               b.      Alice – Step Two

       Netflix’s Step Two analysis is entirely superficial. On Step Two, Netflix is required to

show that the ’528—individually and as an ordered combination—were well-understood, routine,

and conventional to a skilled artisan at the time of the patent.” Berkheimer, 881 F.3d at 1369

(emphasis added); Bascom, 827 F.3d at 1350 (holding abstract ideas are patentable where they

result in a “non-conventional and non-generic arrangement of known, conventional pieces”).

Netflix, however, pays lip service to its burden by discussing only the acknowledged conventional

aspects of the ’528 while ignoring its non-conventional elements. Mot. at 23 (analyzing only “a

monitor, a receiver, and a processor”). Netflix can only contest an inventive concept by ignoring

claim elements like the use of control signals alongside television signals to allow receivers to hide

imperfect media transmissions or the limitations of local processing hardware from end users.

Netflix also ignores the fact that the Step Two inquiry is conducted from the perspective of

someone in 1987. Netflix has fallen far short of its burden to show the ’528 was well-understood,

routine, and conventional to a skilled artisan in 1987.

       Additionally, Netflix’s Step Two argument hinges on the Court’s accepting Netflix’s own

factual assertions regarding the state of the art in 1987. Of course, at this phase, the Court must

accept the facts in the Complaint and patent over any facts asserted by Netflix. Cellspin, 927 F.3d

at 1319. In addition to the patent, the facts recited in the Complaint make clear that the ’528 was

not well-understood, routine, or conventional in 1987.

       First, PMC alleged the invention did not exist at all in prior systems. The Complaint states,

“The invention was made in 1987 and represented a significant advancement over conventional




                                                 23
        Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 28 of 37




technology systems of that time, which, as a non-limiting example, had no capability to skip the

display of incomplete video images.” Dkt. 1 at ¶18. Likewise, the patent discloses the prior art in

1987 had “no capacity for operating on the basis of control signals transmitted to recorder/players

at a plurality of subscriber stations.” ’528 at 5:25-27. Second, the Complaint identifies the benefits

of the non-conventional ’528 invention. The Complaint explains the invention will ensure the end

user does not notice incomplete video images, stating: “If the image is incomplete, the receiver

station will prevent the image from being displayed and will automatically advance to subsequent

information received with the television signal.” Dkt. 1 at ¶18.

        Cellspin involved similar allegations that defeated a defendant’s eligibility challenge at

Step Two. Cellspin, 927 F.3d at 1318. There, the plaintiff’s complaint alleged an aspect of the

claimed invention was “non-existent prior to its inventions.” Id. at 1317 (“[I]t specifically alleged

that ‘HTTP transfers of data received over [a] paired wireless connection to web services [were]

non-existent’ prior to its inventions.”). The district court disregarded this allegation “because

Cellspin ‘fail[ed] to cite to support in the [shared specification]’ for its allegations.” Id. The Federal

Circuit reversed, noting that there was no citation requirement for allegations in complaints and

that “[t]he district court erred by not accepting those allegations as true.” Id. at 1318. Here, the

Complaint expressly stated that “conventional technology systems of that time … had no capability

to skip the display of incomplete video images” in any manner, let alone by processing control

signals as disclosed by the ’528. Dkt. 1 at ¶ 18. Thus, the Complaint alone is fatal to Netflix’s

argument that the ’528 was well-understood, routine, or conventional as of its priority date.

                        A.      The Dependent Claims Are Equally Eligible

        Netflix challenges nine dependent claims, providing only three paragraphs worth of

superficial analysis. Mot. at 23. Netflix has not even attempted to explain how the unaddressed




                                                   24
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 29 of 37




five dependent claims are adequately represented by the four it mentioned. That alone is sufficient

to deny Netflix’s Motion. Pac. Keystone Techs., 326 F.3d at 1263 (“[E]ach claim in a patent is

presumptively different in scope.”). On the other claims, Netflix contends that they must be

ineligible because they feature individually abstract or known technologies. Mot. at 24. Even if

Netflix were correct, Netflix only looks at the individual elements and fails to explain why the

combination of those elements with the independent claims does not result in an inventive concept.

Again, the ’528 and Complaint state that in 1987, combining computer and television technologies

was not well-understood, routine, or conventional. See, e.g., ’528 at 1:57-60 (“Today great

potential exists for combining the capacity of broadcast communications media to convey ideas

with the capacity of computers to process and output user specific information.”); Dkt. 1 at ¶ 18.

V.     Netflix Is Not Entitled To Judgment On The Pleadings As To The ’217 Patent

       The ’217 addresses a specific technological problem rooted in signal transmission and

processing: correctly identifying different media received in multiple signals to produce a

coordinated presentation using two of the received media. ’217 at 10:51-11:6; 21:53-22:20 [Exh.

C]. This invention was made in 1981 and represented a significant improvement over conventional

technology. The advantages of the ’217 include, but are not limited to: personalization of media

presentations; receiver-controlled reception, identification, and selection of different but related

media from separate external sources; and receiver generation of a multimedia presentation

through the processing and coordinated display of at least two separate media. Dkt. 1 at ¶15.

               a.      Alice – Step One

       Netflix buries in a footnote the fact that this exact patent has already withstood eligibility

scrutiny two times. Mot. at 28 n.5. (citing Personalized Media Commc’ns, LLC v. Funai Elec. Co.,

No. 2:16-cv-00105, 2017 WL 957719 (E.D. Tex. Feb. 22, 2017), report and recommendation

adopted, 2017 WL 951860 (E.D. Tex. Mar. 10, 2017) (“Funai”); Personalized Media Commc’ns,


                                                25
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 30 of 37




LLC v. Samsung Elecs. Am., Inc., No. 2:15-cv-1754, 2016 WL 9240544 (E.D. Tex. Sept. 21, 2016),

report and recommendation adopted, 2016 WL 9274742 (E.D. Tex. Sept. 29, 2016) (“Samsung”)).

Netflix offers no substantive explanation for why these rulings were incorrect, other than to say

that in the Funai order, the “entire discussion was three sentences long.” Id. Netflix tries to elide

what those three sentences were. The court directly addressed the argument Netflix makes here,

and held that “the ’217 patent claims address a specific technological problem rooted in signal

transmission and processing. Namely, the ’217 claims allow correctly identifying the content of

different media received in multiple signals to produce a coordinated presentation using two of the

received media. See, e.g., ’217 Patent, 10:51-11:6; 21:53-22:20.” Funai, 2017 WL 957719, at *2.

       For the other case, Samsung, Netflix only says that the court based its §101 denial on the

need to conduct Markman first. However, Netflix omits that the Samsung court did not stop there,

but expressly stated that the invention could be eligible if “directed to a technological way of

identifying a “set” of signals for coordinated presentation.” Samsung, 2016 WL 9240544, at *4.

This is precisely what the ’217 entails: a technological way of correctly identifying the content of

different media received in multiple signals to produce a coordinated presentation using two of the

received media. ’217 at 10:51-11:6; 21:53-22:20. Netflix also ignores that the court resolved Step

Two against Samsung and in favor of the ’217. Id. at *4 (“Samsung, however, has not shown that

these operations and parts when used in combination fail to disclose an inventive concept. Indeed,

the Federal Circuit has held, ‘an inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.’”) (citation omitted). Though Netflix tries to

downplay it, two decisions have recognized the eligibility of the ’217.

       Rather than acknowledge and credit the prior rulings on this exact patent, Netflix ties itself

in knots trying to explain why the ’217 is actually like an entirely different patent—the ’243




                                                 26
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 31 of 37




Patent—that the Amazon court determined involved abstract subject-matter. Mot. at 25. The ’217

has significant, functional differences with the ’243. The inventions served entirely different

purposes, which is helpfully illustrated by Netflix’s chart. Id. at 25-27. The ’243 provided steps

for an external data source to transmit data in response to a request from a receiver. A second

external data source would send a signal telling the receiver what to do with the data it had

previously received. The significant blanks on the ’243 side of Netflix’s table indicate missing

functionality that is present in the ’217. That missing functionality is significant. Claim 11 of the

’217 discloses a specific method for a receiver to use a predetermined identifier to identify and

select a subset of a plurality of signals received from an external source. By contrast, the ’243 is

not concerned with a predetermined identifier for signal processing, but requires that media is

transmitted from a first source that contains no identifiers and is not outputted to a display in any

form. In the ’217, the receiver collects a plurality of media signals from one or more external

sources, uses a predetermined identifier to select and process a subset of the collected media

signals, identifies other collected media signals that are not part of the subset, and then outputs two

distinct media in a combined presentation that involves the first medium having a predetermined

relationship with information based on the second medium.

       These distinctions in the ’217 are precisely why it is directed to eligible subject matter.

They amount to an improvement in network technology that passes muster under Step One. Uniloc,

957 F.3d at 1308; SRI Int'l, 930 F.3d at 1303 (“Instead, the [eligible] claims are directed to an

improvement in computer network technology.”). Rather than sending the receiver a combined

media presentation, the ’217 calls for independent sets of disparate signals and a unique process

of combining those signals in a meaningful way at the receiver station. As the Complaint notes,

“[t]his invention was made in 1981 and represented a significant advance over what was




                                                  27
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 32 of 37




conventional then. Advantages of the ’217 over prior technologies include, but were not limited

to: personalization of media presentations; receiver-controlled reception, identification, and

selection of different but related media from separate external sources; and receiver generation of

a multimedia presentation through the processing and coordinated display of at least two separate

media.” Dkt. 1 at ¶15. Just like in Core Wireless, even if the ’217 involves “the generic idea of

[transmitting] information,” the claims are “directed to a particular manner of [transmitting] and

presenting information,” and are thus a “specific improvement over prior systems.” Id. at 1362-63.

       Rather than engage with the actual invention, Netflix mounts a defense based on ill-fitting

analogies and overgeneralizations. Netflix asserts that the ’217 invention is just like captioning a

newspaper photo. Mot. at 27-28. Are journalists actually concerned about the difficulties involved

with receiving disparate subsets of electronic signals and accurately organizing these disparate

subsets to interpret and pair them when they describe a photo? Netflix’s analogy is akin to

analogizing the steps involved in air travel with moving a mug across a table simply because they

both involve movement between two points. Netflix’s analogy only has a relevance if the ’217 is

reframed at such a high level of abstraction that its defining details fade away. That is precisely

what the Federal Circuit cautioned should not be done. Enfish, 822 F.3d at 1337.

       Continuing its overgeneralization-based arguments, Netflix again invokes the category of

abstract “collection, transfer, and publishing of data” patents and pushes for the ’217’s inclusion.

If Netflix were correct that the use of certain “magic words” would render a patent’s subject matter

ineligible, then Uniloc would have come out differently. But the Federal Circuit made clear that

there is no such list of per se words that render a patent abstract. Uniloc, 957 F.3d at 1308

(distinguishing prior “results-oriented” cases from the patent at issue that used similar language

by noting the claims were held ineligible for “using ‘result-based functional language’ without the




                                                28
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 33 of 37




means for achieving any purported technological improvement” and that the “claimed method was

not directed to those improvements”) (emphasis added). Rather, it is the existence of results-

oriented language combined with the total absence of any connection between the claim language

and an alleged improvement to technology. The eligible Uniloc claims added an additional data

field before transmission and thus were tied to the improvement of reduced response times. Id. at

1308-09. In the same way, the ’217 specifies that media contained within a plurality of signals

transmitted from one or more external sources can be chosen by a receiver to be played based on

matching unique identifiers embedded in the signals, and in turn allows for the improvement of

combined media content. This marked a major improvement in the way media content was

technically delivered to users. “Like the improved systems claimed in Enfish, Thales, Visual

Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in

an improved user interface for electronic devices.” Core Wireless, 880 F.3d at 1363.

               b.     Alice – Step Two

       Again, at Step Two, it is Netflix’s burden to show that the ’217 invention was well-

understood, routine, and conventional in 1987. Berkheimer, 881 F.3d at 1369. And Netflix must

meet its burden by overcoming the requirement that all facts in the Complaint are accepted as true.

Creative Compounds, 918 F.3d at 1349. Netflix disregards this requirement and argues the

invention was conventional and that the advantages are unrelated to claims. Mot. at 29-30. But

Netflix is just arguing the facts. PMC has “made specific, plausible factual allegations about why

aspects of its claimed inventions were not conventional.” Cellspin, 927 F.3d at 1317–18.

       First, Paragraph 15 of the Complaint states that the ’217 was non-conventional at the time

Dkt. 1 at ¶15 (“This invention was made in 1981 and represented a significant advance over what

was conventional then.”). Paragraph 15 lists the ’217’s advantages, including, “personalization of




                                                29
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 34 of 37




media presentations; receiver-controlled reception, identification, and selection of different but

related media from separate external sources; and receiver generation of a multimedia presentation

through the processing and coordinated display of at least two separate media.” Id.

       Second, the ’217 describes its non-conventional nature and benefits, including:

      “This prior art, too, is limited. It has capacity to monitor only single broadcast stations,
       channels or units and lacks capacity to monitor more than one channel at a time or to
       monitor the combining of media.” ’217 at 4:56-59

      “This prior art, too, is limited. It has no capacity for decrypting combined media
       programming.” ’217 at 5:38-40

      “It is the further purpose of this invention to provide means and methods for the automation
       of ultimate receiver stations, especially the automation of combined medium and
       multichannel presentations.” ’217 at 7:22-25

      “Like conventional television, said combined medium transmits the same signals to all
       subscriber stations. But unlike conventional television where each subscriber views only
       programming viewed by every other subscriber and where said programming is known to
       and available at the program originating studio, each subscriber of said combined medium
       views programming that is personalized and private.” ’217 at 14:53-60 (emphasis added).

       Like the plaintiffs in Cellspin and Berkheimer, PMC has not only alleged specific facts

about the non-conventional nature and benefits of the ’217, but the patent itself corroborates

PMC’s allegations. See Berkheimer, 881 F.3d at 1370 (“[T]here is at least a genuine issue of

material fact in light of the specification regarding whether claims 4–7 archive documents in an

inventive manner that improves these aspects of the disclosed archival system.”). These

allegations—taken as true—and judicially noticeable facts from the patent itself show that in 1981,

receivers had no ability to process multiple subsets of signals, process identifiers within those

subsets to combine, and overlay disparate media specific to a user. At the pleading phase, this is

dispositive of the Step Two issue. Netflix’s ’217 challenge must be denied.

                                        CONCLUSION

       PMC respectfully submits that Netflix’s motion for judgment on the pleadings be denied.



                                                30
      Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 35 of 37




Dated: July 10, 2020                  Respectfully submitted,

                                      By:     /s/ Arun Subramanian

                                            Arun Subramanian
                                            New York State Bar No. 4611869
                                            Tamar Lusztig
                                            New York State Bar No. 5125174
                                            Geng Chen
                                            New York State Bar No. 5377262
                                            Ravi Bhalla
                                            New York State Bar No. 5748223
                                            SUSMAN GODFREY L.L.P.
                                            1301 Avenue of the Americas, 32nd Fl.
                                            New York, NY 10019-6023
                                            Telephone: (212) 336-8330
                                            asubramanian@susmangodfrey.com
                                            tlusztig@susmangodfrey.com
                                            gchen@susmangodfrey.com
                                            rbhalla@susmangodfrey.com

                                            Joseph S. Grinstein
                                            Texas State Bar No. 24002188
                                            Rocco Magni
                                            Texas State Bar No. 24092745
                                            SUSMAN GODFREY L.L.P.
                                            1000 Louisiana, Suite 5100
                                            Houston, TX 77002-5096
                                            Telephone: (713) 653-7820
                                            Fax: (713) 654-6666
                                            jgrinstein@susmangodfrey.com
                                            rmagni@susmangodfrey.com

                                            Meng Xi
                                            SUSMAN GODFREY L.L.P.
                                            1900 Avenue of the Stars, Ste. 1400
                                            Los Angeles, CA 90067
                                            Telephone: (310) 789-3100
                                            Fax: (310) 789-3150
                                            Email: mxi@susmangodfrey.com

                                            S. Calvin Capshaw
                                            Texas Bar No. 03783900
                                            Elizabeth L. DeRieux
                                            Texas Bar No. 05770585
                                            CAPSHAW DERIEUX LLP


                                     31
Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 36 of 37




                                     114 E. Commerce Avenue
                                     Gladewater, TX 75647
                                     Telephone: (903) 233-4826
                                     ccapshaw@capshawlaw.com
                                     ederieux@capshawlaw.com

                                     Dmitry Kheyfits
                                     New York State Bar No. 4743795
                                     KHEYFITS BELENKY LLP
                                     1140 Avenue of the Americas, 9th Floor
                                     New York, NY 10036
                                     Telephone: (212) 203-5399
                                     Email: dkheyfits@kblit.com

                                     Timothy R. DeWitt (Pro Hac Vice)
                                     VA Bar No. 40522
                                     24IP LAW GROUP USA, PLLC
                                     424 Fourth Street, Suite C2
                                     Annapolis, MD 21403
                                     Tel.: (410) 212-2539
                                     Fax: (410) 295-5096
                                     Email: tdewitt@24ipusa.com

                                 Attorneys for Personalized Media
                                 Communications, LLC




                               32
       Case 1:20-cv-03708-JPC Document 69-1 Filed 07/10/20 Page 37 of 37




                                 CERTIFICATE OF SERVICE

       I certify that on July 10, 2020, a copy of the foregoing MEMORANDUM OF LAW IN

SUPPORT OF PMC’S OPPOSITION TO NETFLIX, INC.’S MOTION FOR JUDGMENT

ON THE PLEADINGS REGARDING THE ’217, ’344, AND ’528 PATENTS was served on

the parties to this action by electronically filing true and correct copies with the Clerk of the Court

using the ECM/ECF system which automatically sent notification by e-mail of such filing to the

counsel of record.


                                                        /s/ Arun Subramanian
                                                   Arun Subramanian




                                                  33
